PER CURIAM.
Ronald Mazza directly appeals the below-Guidelines-range sentence the district court1 imposed after he pled guilty to sex offenses. His counsel has moved to withdraw, and has filed a brief under Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), arguing that the sentence is procedurally and substantively unsound. Mazza has moved for appointment of new counsel on appeal.
We have carefully reviewed the district court’s sentencing decision and find no abuse of discretion. See United States v. Feemster, 572 F.3d 455, 461-62 (8th Cir. 2009) (en banc). Moreover, we have independently reviewed the record pursuant to Penson v. Ohio, 488 U.S. 75, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), and conclude there are no nonfrivolous issues. Counsel’s motion to withdraw is granted, the motion for new counsel is denied, and the judgment is affirmed.

, The Honorable M. Douglas Harpool, United States District Judge for the Western District of Missouri.